UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 18, 2011 Date of Report (Date of Earliest Event Reported) POLYMEDIX, INC. (Exact name of registrant as specified in its charter) Delaware 000-51895 27-0125925 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 170 N. Radnor Chester Road, Suite300 Radnor, Pennsylvania 19087 (Address of principal executive offices) (Zip Code) (448)598-2400 (Registrant’s telephone number, including area code) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) On January 24, 2011, PolyMedix , Inc. (the “Company”) announced the promotion of Dr. Bozena Korczak (56) to Senior Vice President, Drug Development and Chief Development Officer. Dr. Bozena previously served as the Company’s Vice President, Drug Development. On January18,2011, the Company and former Chief Medical Officer, Dr. R. Eric McAllister (68) entered into an agreement whereby Dr. McAllister would no longer serve in the position of Vice President Clinical Development and Chief Medical Officer and effective January 19, 2011, Dr. McAllister assumed a new role as Vice President of Cardiovascular Clinical Development. As a result of this change, Dr. McAllister will no longer be serving as an executive officer of the Company, although he will continue on as an employee of the Company. (e) In connection with changes described above, the Company has entered into an offer letter (the “Offer Letter”) with Dr. McAllister which amends, restates and supersedes the offer letter, dated October16, 2006, as filed with the Company’s Annual Report on Form 10-KSB filed on March 19, 2007. Pursuant to the Offer Letter, Dr. McAllister’s salary will continue to be $280,000 per year, which may be changed in the Company’s sole discretion based upon Dr.
